Sinkler, J.,
The first exception filed by the guardian ad litem relates to the approval by the auditing judge of the payment to the First Mortgage Corporation of a commission of three percent for obtaining a mortgage in which a part- of *388the principal of the trust estate was invested. The only testimony presented at the audit is to the effect that it is presently necessary to pay a commission in order to obtain good mortgages. Having considered the testimony and, as well, the briefs of argument, it is held that the auditing judge was correct in his conclusion that the payment was a proper charge against principal.
The second exception is based upon the allowance of $10 appraisers’ fees. It is held that the finding of the auditing judge is correct, that the fees are proper and rightly charged against principal.
The exceptions are dismissed and the adjudication is confirmed absolutely.